Title: To Thomas Jefferson from Lister Asquith, 5 December 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 5 Dec. 1785. Acknowledges TJ’s “kind and most exceptionable Letter.” He is relieved to know TJ has received the necessary  papers and finds only two errors in TJ’s statement of his case: “1st. The Register which was taken out by Capt. Charles Harrison (when I was sick) unknown to me for 21 Tons (as he inform’d me, to save port charges), but he did not own any part of her. 2nd. The 25th. [i.e., 24th] when we carried away our foremast fore Shroud, But did [not] carry away our foremast which are the only mistakes in it. We flatter ourselves and are well assured that as we now come to have a right hearing that the Laws of a civilized nation which have humanity for their Basis, will never permit the innocent and unfortunate to be ruined by self interested men who have not the least regards to the laws of nature or the Laws of humanity… . We are not able (or ever shall) to express our gratitude to you for your kind endeavors to serve us.”
